Citation Nr: 0923210	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic, inactive, reinfection type pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to June 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision from 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
sought.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A November 1948 rating decision denied a claim of 
entitlement to service connection for chronic, inactive, 
reinfection type pulmonary tuberculosis.  In absence of a 
timely appeal, that decision is final.

2.  The evidence submitted since the November 1948 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for chronic, inactive, reinfection type pulmonary 
tuberculosis, and does not raise a reasonable possibility of 
substantiating that claim.


CONCLUSION OF LAW

The November 1948 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for chronic, inactive, 
reinfection type pulmonary tuberculosis.  38 U.S.C.A. §§ 
5103, 5103A, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156(a), 3.159 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in July 2006 of the information and evidence needed to 
substantiate and complete a claim, to include how disability 
evaluations and effective dates are assigned.  The Veteran 
was also provided notice of the appropriate information and 
evidence necessary to reopen the claim at issue, that he 
needed to submit new and material evidence, and the specific 
basis for the prior denial of his claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The claim was readjudicated in a May 
2007 statement of the case.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  The Board notes that 
the Veteran was not provided with a new VA examination in 
response to his claim.  Under 38 C.F.R. § 3.159(c)(4)(iii) 
(2008), providing a VA examination in a new and material 
evidence claim can only be considered if new and material 
evidence is actually presented or secured.  The Board finds 
that the Veteran did not present new and material evidence in 
this claim; therefore, a VA examination is not authorized.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R.    § 3.303(d).

Service incurrence will be presumed for tuberculosis if 
manifest to a degree of 10 percent or more within three years 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

The Veteran was originally denied entitlement to service 
connection for chronic, inactive, reinfection type pulmonary 
tuberculosis because he had no active disease in-service or 
subsequent thereto.  See November 1948 rating decision.  
Therefore, for evidence to be new and material, it must show 
a current diagnosis of service-related tuberculosis.

The Veteran has not submitted such evidence.  The previously 
available record showed that a March 1946 chest x-ray 
revealed a left apex lesion, and that the Veteran was 
diagnosed with inactive tuberculosis at both separation and 
at an August 1948 VA examination.  A June 1948 Certificate of 
Disability for Discharge found that tuberculosis existed 
prior to enlistment, that it was not aggravated in-service, 
and that it was not incurred in the line of duty.  

Since the last rating decision a May 2006 VA tuberculosis 
chest x- ray study showed a probable right lower lobe 
granuloma and chronic lung changes, but these were not due to 
tuberculosis.  The Veteran was diagnosed with chronic 
pulmonary obstructive disease.  Tuberculosis was not present.  
A July 2006 private opinion by the Veteran's physician 
confirmed similar findings.  A recent chest x-ray was noted 
to reveal a granuloma of his right lower lobe and mild 
chronic lung changes.  No active disease was noted.  No other 
pertinent evidence has been submitted.

In light of the foregoing, the Board finds that since the 
November 1948 decision no evidence has been submitted to show 
that he currently suffers from this disease, or that the 
disorder was aggravated in-service or to a compensable degree 
within three years of separation from active duty.  Hence, 
new and material evidence has not been received, and 
reopening the claim of entitlement to service connection for 
pulmonary tuberculosis is not in order. 

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet.App. 
463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for chronic, 
inactive, reinfection type pulmonary tuberculosis.  
Therefore, the petition to reopen is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


